Civilian fay; resignation; claim for loach fay; willing and able to work; limitation of actiom. — Plaintiff in November 1958 submitted her resignation from her position with the Farmers Home Administration, Department of Agriculture, the administrative record indicating that the agency was dissatisfied with her work. About a year later plaintiff submitted an application for disability retirement based on health conditions, was given physical and psychiatric examinations at a Veterans Administration hospital and was found totally disabled as of November 28,1958. Plaintiff filed her petition in this court on September 29,1969 seeking back pay from the date of her resignation. This case comes before the court on the parties’ motions for summary judgment, *1093without oral argument. Upon consideration of the briefs of the parties, the court concludes that plaintiff’s petition fails to present any claim cognizable in this court: that plaintiff was either unable to fulfill the duties of the position (from which she asserts she was illegally separated) since she was totally disabled, or, if she was not so disabled, then the statute of limitations has long run on her claim. See Everett v. United States, 169 Ct. Cl. 11, 340 F. 2d 352 (1965); Walker v. United States, 179 Ct. Ct. 723 (1967), cert denied, 389 U.S. 1036 (1968); Ziz v. United States, ante at 1091, order dated October 30, 1970. On November 13, 1970, the court denied plaintiff’s motion, granted defendant’s motion, and dismissed the petition. On February 19,1971, the court denied plaintiff’s motion for rehearing.